Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 1 of 20 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
 ESTHER SINGER,

                            Plaintiff,                                      Civil Action No: 1:20-cv-1003




                            -against-                                       Demand for Trial by Jury


 TRANS UNION, LLC.,
 EQUIFAX INFORMATION SERVICES, LLC.,
 AMERICAN EXPRESS CO.,
 U.S. BANK NATIONAL ASSOCIATION,

                            Defendant(s).
------------------------------------------------------------------------x
                                                 COMPLAINT
        Plaintiff Esther Singer ("Plaintiff"), by and through her attorneys, as and for her

Complaint against Trans Union, LLC, (“TransUnion”), Equifax Information Services, LLC,

(“Equifax”), American Express Co. (“Amex”) and US Bank National Association (“US Bank”),

respectfully sets forth, complains and alleges, upon information and belief, the following:

                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.

    2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

        acts, omissions and transactions occurred here, Plaintiff resides here, and Defendant’s

        transact business here.

    3. Plaintiff brings this action for damages arising from Defendants violations of 15 U.S.C.

        § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 2 of 20 PageID #: 2




                                          PARTIES

  4. Plaintiff is a resident of the State of New York, residing at 42 Walton Street, Brooklyn,

     NY 11206.

  5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

     U.S.C. § 1681a(c).

  6. Defendant TransUnion is a consumer reporting agency as defined by 15 U.S.C. §

     1681a(f) and conducts substantial and regular business activities in this judicial district.

     Defendant TransUnion is a limited liability company and may be served with process

     upon The Prentice-Hall Corporation System, Inc., its registered agent for service of

     process at 80 State Street, Albany, NY, 12207.

  7. At all times material hereto Defendant TransUnion is a consumer reporting agency

     regularly engaged in the business of assembling, evaluating and disbursing information

     concerning consumers for the purpose of furnishing consumer reports, as said term is

     defined under 15 U.S.C. § 1681(d) to third parties.

  8. At all times material hereto, Defendant TransUnion disbursed such consumer reports to

     third parties under a contract for monetary compensation.

  9. Defendant Equifax is a consumer reporting agency as defined by 15 U.S.C. § 1681a(f)

     and conducts substantial and regular business activities in this judicial district. Defendant

     Equifax is a limited liability company and may be served with process upon Corporation

     Service Company its registered agent for service of process at 80 State Street, Albany,

     NY, 12207.

  10. At all times material hereto Defendant Equifax is a consumer reporting agency regularly

     engaged in the business of assembling, evaluating and disbursing information concerning



                                              -1-
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 3 of 20 PageID #: 3




     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681(d) to third parties.

  11. At all times material hereto, Defendant Equifax disbursed such consumer reports to third

     parties under a contract for monetary compensation.

  12. Defendant American Express Co. is a person who furnishes information to consumer

     reporting agencies under 15 U.S.C. § 1681s-2 with principle place of business at 200

     Vesey Street, New York, NY 10285.

  13. Defendant U.S. Bank National Association is a subsidiary of U.S. Bancorp. Defendant

     US Bank qualifies as a “furnisher” of credit information as that term is used in 15 U.S.C.

     § 1681s-2(b), and has its principal place of business located at 800 Nicollet Mall,

     Minneapolis, Minnesota 55402.

                                   FACTUAL ALLEGATIONS

  14. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully stated herein with the same force and effect as if the same were set forth at

     length herein.

                                Amex Dispute and Violations

  15. On information and belief, on a date better known to Defendant TransUnion, TransUnion

     prepared and issued credit reports concerning Plaintiff that included inaccurate

     information relating to an Amex account.

  16. The inaccurate information furnished by Defendant Amex and published by TransUnion

     is inaccurate since the reports reflect an incorrect account balance.




                                             -2-
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 4 of 20 PageID #: 4




  17. TransUnion has been reporting this inaccurate information through the issuance of false

     and inaccurate credit information and consumer reports that they have disseminated to

     various persons and credit grantors, both known and unknown.

  18. Plaintiff notified TransUnion that she disputed the accuracy of the information

     TransUnion was reporting, on or around September 12, 2019, specifically stating in

     separate letters sent to each credit bureau that she was disputing the reporting of the

     Amex tradeline as well as the listed balance.

  19. It is believed and therefore averred that TransUnion notified Defendant Amex of

     Plaintiff’s disputes.

  20. Upon receipt of the dispute of the account from Plaintiff by TransUnion, Amex failed to

     conduct a reasonable investigation and continued to report false and inaccurate, adverse

     information on the consumer report of Plaintiff with respect to the disputed account, still

     reporting the incorrect balance.

  21. Despite the dispute by Plaintiff that the information on her consumer report was

     inaccurate with respect to the disputed account, TransUnion did not evaluate or consider

     any of the information, claims, or evidence of Plaintiff and did not make an attempt to

     substantially reasonably verify that the derogatory information concerning the disputed

     account was inaccurate.

  22. Notwithstanding Plaintiff’s efforts, TransUnion sent Plaintiff correspondence indicating

     its intent to continue publishing the inaccurate information and Defendants continue to

     publish and disseminate such inaccurate information to other third parties, persons,

     entities and credit grantors.




                                             -3-
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 5 of 20 PageID #: 5




  23. As of the date of the filing of this Complaint, Defendant Amex continues to furnish credit

     data which is inaccurate and materially misleading, and TransUnion’s reporting of the

     above-referenced tradelines continues to be inaccurate and materially misleading.

  24. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

     score.

  25. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

     result of the inaccurate information on Plaintiff’s credit file.

                               US Bank Dispute and Violations

  26. On information and belief, on a date better known to Defendants Equifax and TransUnion

     (hereinafter, “the Bureaus”), the Bureaus prepared and issued credit reports concerning

     Plaintiff that included inaccurate information relating to US Bank account.

  27. The inaccurate information furnished by Defendant US Bank and published by the

     Bureaus is inaccurate since the reports reflect incorrect account balance.

  28. The Bureaus have been reporting this inaccurate information through the issuance of false

     and inaccurate credit information and consumer reports that it has disseminated to various

     persons and credit grantors, both known and unknown.

  29. Plaintiff notified the Bureaus that she disputed the accuracy of the information the

     Bureaus were reporting, on or around September 12, 2019, specifically stating in separate

     letter sent to each bureau that she was disputing the reporting of the US Bank tradeline as

     well as the listed balance.

  30. It is believed and therefore averred that the Bureaus notified Defendant US Bank of

     Plaintiff’s disputes.




                                              -4-
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 6 of 20 PageID #: 6




  31. Upon receipt of the dispute of the account from Plaintiff by the Bureaus, US Bank failed

     to conduct a reasonable investigation and continued to report false and inaccurate,

     adverse information on the Plaintiff’s consumer reports with respect to the disputed

     account balance.

  32. Despite the dispute by Plaintiff that the information on her consumer report was

     inaccurate with respect to the disputed account, the Bureaus did not evaluate or consider

     any of the information, claims, or evidence of Plaintiff and did not make an attempt to

     substantially reasonably verify that the derogatory information concerning the disputed

     account was inaccurate.

  33. Notwithstanding Plaintiff’s efforts, the Bureaus sent Plaintiff correspondence indicating

     their intent to continue publishing the inaccurate information and Equifax continues to

     publish and disseminate such inaccurate information to other third parties, persons,

     entities and credit grantors.

  34. As of the date of the filing of this Complaint, Defendant US Bank continues to furnish

     credit data which is inaccurate and materially misleading, and the Bureaus’ reporting of

     the above-referenced tradeline continues to be inaccurate and materially misleading.

  35. The Bureaus’ erroneous reporting continues to affect Plaintiff’s creditworthiness and

     credit score.

  36. As a result of the Bureaus’ conduct, Plaintiff has suffered a decreased credit score as a

     result of the inaccurate information on Plaintiff’s credit file.

                                FIRST CAUSE OF ACTION
                     (Willful Violation of the FCRA as to TransUnion)




                                              -5-
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 7 of 20 PageID #: 7




  37. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

     fully stated herein with the same force and effect as if the same were set forth at length

     herein.

  38. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

     seq.,

  39. TransUnion violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

     procedures to assure maximum possible accuracy in the preparation of the credit reports

     and credit files that TransUnion maintained concerning Plaintiff.

  40. TransUnion has willfully and recklessly failed to comply with the Act. The failure of

     TransUnion to comply with the Act includes but are not necessarily limited to the

     following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding Plaintiff after a

                  reasonable request by Plaintiff;

               c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by Plaintiff;

               d) The failure to promptly and adequately investigate information which

                  Defendant TransUnion had notice was inaccurate;

               e) The continual placement of inaccurate information into the credit report of

                  Plaintiff after being advised by Plaintiff that the information was inaccurate;

               f) The failure to note in the credit report that Plaintiff disputed the accuracy of the

                  information;



                                                -6-
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 8 of 20 PageID #: 8




                 g) The failure to promptly delete information that was found to be inaccurate, or

                    could not be verified, or that the source of information had advised TransUnion

                    to delete;

                 h) The failure to take adequate steps to verify information TransUnion had reason

                    to believe was inaccurate before including it in the credit report of the

                    consumer.

   41. As a result of the conduct, action and inaction of TransUnion, Plaintiff suffered damages,

       including but not limited to by loss of credit, loss of ability to purchase and benefit from

       credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

       erroneous credit reporting.

   42. The conduct, action and inaction of TransUnion was willful rendering TransUnion liable

       for actual, statutory and punitive damages in an amount to be determined by a Judge/ and

       or Jury pursuant to 15 U.S.C. § 1681(n).

   43. Plaintiff is entitled to recover reasonable costs and attorney’s fees from TransUnion in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Esther Singer, an individual, demands judgment in her favor against

Defendant, TransUnion, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681(n).

                                 SECOND CAUSE OF ACTION
                      (Negligent Violation of the FCRA as to TransUnion)
   44. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.




                                                -7-
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 9 of 20 PageID #: 9




  45. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

     seq.

  46. TransUnion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

     the credit file of Plaintiff after receiving actual notice of such inaccuracies and conducting

     reinvestigation and by failing to maintain reasonable procedures with which to verify the

     disputed information in the credit file of Plaintiff.

  47. TransUnion has negligently failed to comply with the Act. The failure of TransUnion to

     comply with the Act include but are not necessarily limited to the following:

             a) The failure to follow reasonable procedures to assure the maximum possible

                 accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding Plaintiff after a

                 reasonable request by Plaintiff;

             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                 information after a reasonable request by Plaintiff;

             d) The failure to promptly and adequately investigate information which

                 Defendant TransUnion had notice was inaccurate;

             e) The continual placement of inaccurate information into the credit report of

                 Plaintiff after being advised by Plaintiff that the information was inaccurate;

             f) The failure to note in the credit report that Plaintiff disputed the accuracy of the

                 information;

             g) The failure to promptly delete information that was found to be inaccurate, or

                 could not be verified, or that the source of information had advised TransUnion

                 to delete;



                                              -8-
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 10 of 20 PageID #: 10




              h) The failure to take adequate steps to verify information TransUnion had reason

                    to believe was inaccurate before including it in the credit report of the

                    consumer.

   48. As a result of the conduct, action and inaction of TransUnion, Plaintiff suffered damage by

       loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of erroneous credit reporting.

   49. The conduct, action and inaction of TransUnion was negligent, entitling Plaintiff to

       damages under 15 U.S.C. § 1681o.

   50. Plaintiff is entitled to recover reasonable costs and attorney’s fees from TransUnion in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

   WHEREFORE, Plaintiff, Esther Singer, an individual, demands judgment in her favor against

Defendant, TransUnion, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681(n).

                                THIRD CAUSE OF ACTION
                         (Willful Violation of the FCRA as to Equifax)
   51. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   52. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   53. Equifax violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

       procedures to assure maximum possible accuracy in the preparation of the credit report

       and credit files that Equifax maintained concerning Plaintiff.




                                               -9-
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 11 of 20 PageID #: 11




   54. Equifax has willfully and recklessly failed to comply with the Act. The failure of

      Equifax to comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding Plaintiff after

                  a reasonable request by Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Equifax had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of

                  Plaintiff after being advised by Plaintiff that the information was inaccurate;

              f) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Equifax to

                  delete;

              g) The failure to take adequate steps to verify information Equifax had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   55. As a result of the conduct, action and inaction of Equifax, Plaintiff suffered damage by

      loss of credit, loss of ability to purchase and benefit from credit, and the mental and

      emotional pain, anguish, humiliation and embarrassment of erroneous credit reporting.

   56. The conduct, action and inaction of Equifax was willful rendering Equifax liable for

      actual, statutory and punitive damages in an amount to be determined by a Judge and or

      Jury pursuant to 15 U.S.C. § 1681(n).



                                              - 10 -
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 12 of 20 PageID #: 12




   57. Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Esther Singer, an individual, demands judgment in her favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681(n).

                                FOURTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Equifax)
   58. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   59. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   60. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of Plaintiff after receiving actual notice of such inaccuracies and conducting

       reinvestigation and by failing to maintain reasonable procedures with which to verify the

       disputed information in the credit file of Plaintiff.

   61. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

       with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding Plaintiff after

                   a reasonable request by Plaintiff;




                                                - 11 -
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 13 of 20 PageID #: 13




              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Equifax had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of

                  Plaintiff after being advised by Plaintiff that the information was inaccurate;

              f) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Equifax to

                  delete;

              g) The failure to take adequate steps to verify information Equifax had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   62. As a result of the conduct, action and inaction of Equifax, Plaintiff suffered damages

       including but not limited to loss of credit, loss of ability to purchase and benefit from

       credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

       erroneous credit reporting.

   63. The conduct, action and inaction of Equifax was negligent, entitling Plaintiff to damages

       under 15 U.S.C. § 1681o.

   64. Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

   WHEREFORE, Plaintiff, Esther Singer, an individual, demands judgment in her favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681(n).

                                 FIFTH CAUSE OF ACTION


                                               - 12 -
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 14 of 20 PageID #: 14




                          (Willful Violation of the FCRA as to Amex)
   65. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

      fully stated herein with the same force and effect as if the same were set forth at length

      herein.

   66. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   67. Pursuant to the Act, all persons who furnished information to reporting agencies must

      participate in re-investigations conducted by the agencies when consumers dispute the

      accuracy and completeness of information contained in a consumer credit report.

   68. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

      when the agency receives a notice of dispute from a consumer such as Plaintiff. The

      furnisher must then conduct a timely investigation of the disputed information and review

      all relevant information provided by the agency.

   69. The results of the investigation must be reported to the agency and, if the investigation

      reveals that the original information is incomplete or inaccurate, the furnisher must report

      the results to other agencies which were supplied such information.

   70. Defendant Amex violated 15 U.S.C. § 1681s2-b; by failing to fully and properly investigate

      the dispute of Plaintiff with respect to the Account Liability Representation; by failing to

      review all relevant information regarding same; by failing to correctly report results of an

      accurate investigation to the credit reporting agencies.

   71. Specifically, Amex continued to report the account on Plaintiff’s credit report after being

      notified of her dispute regarding inaccurate balance and failed to mark the account as

      disputed.

   72. As a result of the conduct, action and inaction of Defendant Amex, Plaintiff suffered

      damage for the loss of credit, loss of the ability to purchase and benefit from credit, and

                                               - 13 -
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 15 of 20 PageID #: 15




       the mental and emotional pain, anguish, humiliation and embarrassment of erroneous credit

       reporting.

   73. The conduct, action and inaction of Defendant Amex was willful, rendering Defendant

       Amex liable for actual, statutory and punitive damages in an amount to be determined by

       a jury pursuant to 15 U.S.C. § 1681(n).

   74. Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant Amex

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Esther Singer, an individual, demands judgment in her favor against

Defendant, Amex, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681(n).

                                SIXTH CAUSE OF ACTION
                       (Negligent Violation of the FCRA as to Amex)
   75. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   76. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   77. Pursuant to the Act, all persons who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   78. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

                                              - 14 -
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 16 of 20 PageID #: 16




   79. The results of the investigation must be reported to the agency and, if the investigation

      reveals that the original information is incomplete or inaccurate, the information from a

      furnisher, such as the above-named Defendant, the results must be reported to other

      agencies which were supplied such information.

   80. Defendant Amex is liable to Plaintiff for failing to comply with the requirements imposed

      on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

   81. After receiving the Dispute Notices from TransUnion, Defendant Amex negligently failed

      to conduct its reinvestigation in good faith.

   82. A reasonable investigation would require a furnisher such as Defendant Amex to consider

      and evaluate a specific dispute by the consumer, along with all other facts, evidence and

      materials provided by the agency to the furnisher.

   83. The conduct, action and inaction of Defendant Amex was negligent, entitling Plaintiff to

      recover actual damages under 15 U.S.C. § 1681o.

   84. As a result of the conduct, action and inaction of Defendant Amex, Plaintiff suffered

      damage for the loss of credit, loss of the ability to purchase and benefit from credit, and

      the mental and emotional pain, anguish, humiliation and embarrassment of erroneous credit

      reporting.

   85. Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant Amex

      in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

                              SEVENTH CAUSE OF ACTION
                       (Willful Violation of the FCRA as to US Bank)
   86. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

      fully stated herein with the same force and effect as if the same were set forth at length

      herein.

                                              - 15 -
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 17 of 20 PageID #: 17




   87. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   88. Pursuant to the Act, all persons who furnished information to reporting agencies must

      participate in re-investigations conducted by the agencies when consumers dispute the

      accuracy and completeness of information contained in a consumer credit report.

   89. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

      when the agency receives a notice of dispute from a consumer such as Plaintiff. The

      furnisher must then conduct a timely investigation of the disputed information and review

      all relevant information provided by the agency.

   90. The results of the investigation must be reported to the agency and, if the investigation

      reveals that the original information is incomplete or inaccurate, the furnisher must report

      the results to other agencies which were supplied such information.

   91. Defendant US Bank violated 15 U.S.C. § 1681s2-b; by failing to fully and improperly

      investigate the dispute of Plaintiff with respect to the Account Liability Representation; by

      failing to review all relevant information regarding same; by failing to correctly report

      results of an accurate investigation to the credit reporting agencies.

   92. Specifically, US Bank continued to report the account on Plaintiff’s credit report after

      being notified of her dispute regarding inaccurate balance and failed to mark the account

      as disputed.

   93. As a result of the conduct, action and inaction of Defendant US Bank, Plaintiff suffered

      damage for the loss of credit, loss of the ability to purchase and benefit from credit, and

      the mental and emotional pain, anguish, humiliation and embarrassment of erroneous credit

      reporting.




                                               - 16 -
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 18 of 20 PageID #: 18




   94. The conduct, action and inaction of Defendant US Bank was willful, rendering Defendant

       US Bank liable for actual, statutory and punitive damages in an amount to be determined

       by a jury pursuant to 15 U.S.C. § 1681(n).

   95. Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant US Bank

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Esther Singer, an individual, demands judgment in her favor against

Defendant, US Bank, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681(n).

                               EIGHTH CAUSE OF ACTION
                      (Negligent Violation of the FCRA as to US Bank)
   96. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   97. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   98. Pursuant to the Act, all persons who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   99. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

  100. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a

                                              - 17 -
   Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 19 of 20 PageID #: 19




           furnisher, such as the above-named Defendant, the results must be reported to other

           agencies which were supplied such information.

      101. Defendant US Bank is liable to Plaintiff for failing to comply with the requirements

           imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

      102. After receiving the Dispute Notices from the Bureaus, Defendant US Bank negligently

           failed to conduct its reinvestigation in good faith.

      103. A reasonable investigation would require a furnisher such as Defendant US Bank to

           consider and evaluate a specific dispute by the consumer, along with all other facts,

           evidence and materials provided by the agency to the furnisher.

      104. The conduct, action and inaction of Defendant US Bank was negligent, entitling Plaintiff

           to recover actual damages under 15 U.S.C. § 1681o.

      105. As a result of the conduct, action and inaction of Defendant US Bank, Plaintiff suffered

           damage for the loss of credit, loss of the ability to purchase and benefit from credit, and

           the mental and emotional pain, anguish, humiliation and embarrassment of erroneous credit

           reporting.

      106. Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant US Bank

           in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

WHEREFORE, Plaintiff, Esther Singer, an individual, demands judgment in her favor against

    Defendant, US Bank, for damages together with attorney’s fees and court costs pursuant to 15

    U.S.C. § 1681(n).

                                     DEMAND FOR TRIAL BY JURY

      107. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and issues

           this complaint to which Plaintiff is or may be entitled to a jury trial.



                                                    - 18 -
Case 1:20-cv-01003-EK-RLM Document 1 Filed 02/24/20 Page 20 of 20 PageID #: 20




                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

         each negligent violation as alleged herein;

      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

         U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

         disbursements of this action as this Court may deem just and proper.



 Dated: Flushing, New York                       /s/ Uri Horowitz
 February 24, 2020                               Horowitz Law, PLLC

                                                 By: Uri Horowitz
                                                 14441 70th Road
                                                 Flushing, New York 11367
                                                 Phone: (718) 705-8706
                                                 uri@horowitzlawpllc.com




                                             - 19 -
